Citation Nr: 0011132	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1980.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran had active service from August 1974 to August 
1980.  

2.  There is plausible evidence that the veteran is 
unemployed due to disability.  

3.  The veteran's Income - Net Worth and Employment 
statements suggest that he does not exceed the statutory 
limit for pension benefits.  


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The veteran had more than 90 days of active military service 
during a time of war and claims that he has not worked since 
1994 due to disability.  His Income - Net Worth and 
Employment statements suggest that he does not exceed the 
statutory limit for pension benefits.  


ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.




REMAND

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

There is on file evidence which suggests that the veteran may 
have filed for or be in receipt of disability benefits from 
the Social Security Administration.  The duty to assist 
extends to obtaining records from other Government agencies 
such as the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Martin v. Brown, 4 Vet. App. 136 (1993) (not only 
must the final Social Security Administration decision be 
obtained, but all records upon which that decision was based 
must be obtained as well). 

Additionally, in the informal hearing presentation the 
veteran's service representative indicated that the veteran 
either had or might have a psychiatric disorder and, 
accordingly, that he should be afforded a VA psychiatric 
evaluation.  It was also requested that a Social and 
Industrial Survey be accomplished.  

In view of the foregoing, the claim is remanded to the RO for 
the following:  

1.  The RO should request the Social 
Security Administration to furnish a 
copy of any administrative decision 
regarding the veteran's claim for 
benefits, as well as any supporting 
documentation, to include all medical 
examination reports and treatment 
records.  All records obtained should be 
associated with the veteran's claims 
file.  

2.  The veteran should be requested to 
identify any sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source that he identifies.  Copies of 
the medical records from all sources 
that he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If any private treatment 
is reported and the records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  

3.  A social and industrial survey 
should be conducted to obtain a history 
of the veteran's past types and periods 
of employment and the reasons for 
termination of each past employment.  

4.  The RO should schedule the appellant 
for a VA psychiatric examination for the 
purpose of determining whether he is 
permanently and totally disabled for 
pension purposes due to psychiatric 
disability or whether any psychiatric 
disability, to include any personality 
disorder (if such exists) contributes to 
the veteran's being unable to obtain or 
retain substantially gainful employment.  
All indicated tests and studies should 
be done.  All subjective complaints and 
objective findings should be reported in 
detail.  The claims folder should be 
made available to the examiner prior to 
the examinations, and the examiner is 
asked to review the claims folder prior 
to the examinations in order to 
reconcile the clinical reports of 
record.  

In addition, the examiner should render 
an opinion as to the severity of each 
disability that the veteran now has, 
psychiatric or otherwise, and the impact 
each disability has, whether singularly 
or in combination, on the appellant's 
employability.  

5.  The RO should then review all the 
evidence in reference to the veteran's 
claim for a permanent and total 
disability rating for pension purposes.  
A new rating should be prepared to 
ensure that each of the veteran's 
disabilities has been assigned a rating 
under the Rating Schedule, to include 
rating under any recent revisions.  The 
RO should readjudicate the claim for 
pension in light of the additionally 
obtained evidence.  

To this end, the RO should consider 
whether the "average person" test 
provided under 38 U.S.C.A. § 1502(a)(1) 
(West 1991) and 38 C.F.R. § 4.15 (1999) 
is applicable.  Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  The 
RO should also consider whether both the 
percentage requirements and the 
permanency requirement are met, and if 
so, whether the veteran is unemployable 
as a result of what the Court has 
referred to as "lifetime" 
disabilities.  Brown, 2 Vet. App. at 
497.  

6.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be furnished to the 
veteran and his representative, 
containing an explanation of RO's latest 
deliberations under all of the foregoing 
criteria of the "average person" and 
"unemployability" standards.  The 
supplemental statement of the case 
should also contain the criteria of the 
Rating Schedule under which each of the 
veteran's rating disabilities has been 
evaluated.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992) and Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record and to 
accord the veteran due process of law.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals




 


